Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawing correction filed on 12/18/2020 are accepted by Examiner.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the specification, page 1, line 4, “October 13,2017” has been changed to --- October 13,2017, now U.S. Pat No. 10,634,483,---.
Claims 1-11 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a device having a combination of  a first conductive layer; a second conductive layer; one or more first electrodes embedded in the first conductive layer; one or more second electrodes embedded in the second conductive layer; a sensing circuit connected to the one or more first electrodes; and a plurality of time-varying signal sources connected to the one or more second electrodes, wherein the one or more first electrodes and the one or more second electrodes form at least a portion of a bridge structure that exhibits an electrical property as measured by the sensing circuit in response to application of the time-varying signal sources connected to the one or more second electrodes, and wherein the electrical property  varies as a function of misalignment of the first conductive layer and the second conductive layer in an in-plane direction. Claims 2-11 depend from allowed claim 1, they are also allowed accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Goff (Pat# 6,647,311) disclose coupler array to measure conductor layer misalignment.
Kim (Pg-PUB#2010/0193786) disclose structures for measuring misalignment of patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867